Exhibit 10.2

 

SUMMIT MIDSTREAM PARTNERS, LP
2012 LONG-TERM INCENTIVE PLAN

 

SECTION 1.           Purpose of the Plan.

 

This Summit Midstream Partners, LP 2012 Long-Term Incentive Plan (the “Plan”)
has been adopted by Summit Midstream GP, LLC, a Delaware limited liability
company (the “Company”), the general partner of Summit Midstream Partners, LP, a
Delaware limited partnership (the “Partnership”).  The Plan is intended to
promote the interests of the Partnership and the Company by providing incentive
compensation awards denominated in or based on Units to Employees, Consultants
and Directors to encourage superior performance.  The Plan is also intended to
enhance the ability of the Partnership, the Company and their Affiliates to
attract and retain the services of individuals who are essential for the growth
and profitability of the Partnership, the Company and their Affiliates and to
encourage them to devote their best efforts to advancing the business of the
Partnership, the Company and their Affiliates.

 

SECTION 2.           Definitions.

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question.  As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“ASC Topic 718” means Accounting Standards Codification Topic 718, Compensation
— Stock Compensation, or any successor accounting standard.

 

“Award” means an Option, Restricted Unit, Phantom Unit, DER, Substitute Award,
Unit Appreciation Right, Unit Award or Profits Interest Unit granted under the
Plan.

 

“Award Agreement” means the written or electronic agreement by which an Award
shall be evidenced.

 

“Board” means the board of directors or board of managers, as the case may be,
of the Company.

 

“Cause” means, unless otherwise set forth in an Award Agreement or other written
agreement between the Company and the applicable Participant, a finding by the
Committee, before or after the Participant’s termination of Service, of: (i) any
material failure by the Participant to perform the Participant’s duties and
responsibilities under any written agreement between the Participant and the
Company or its Affiliate(s); (ii) any act of fraud, embezzlement, theft or
misappropriation by the Participant relating to the Company, the Partnership or
any of their Affiliates; (iii) the Participant’s commission of a felony or a
crime involving moral turpitude; (iv) any gross negligence or intentional
misconduct on the part of the Participant in the conduct of the Participant’s
duties and responsibilities with the Company or any Affiliate(s) of the Company
or which adversely affects the image, reputation or business of the Company, the

 

--------------------------------------------------------------------------------


 

Partnership or their Affiliates; or (v) any material breach by the Participant
of any agreement between the Company or any of its Affiliates, on the one hand,
and the Participant on the other. The findings and decision of the Committee
with respect to such matter, including those regarding the acts of the
Participant and the impact thereof, will be final for all purposes.

 

“Change in Control” means, and shall be deemed to have occurred upon one or more
of the following events:

 

(i)            any “person” or “group” within the meaning of Sections 13(d) and
14(d)(2) of the Exchange Act, other than the Company or an Affiliate of the
Company (as determined immediately prior to such event), shall become the
beneficial owner, by way of merger, acquisition, consolidation,
recapitalization, reorganization or otherwise, of 50% or more of the combined
voting power of the equity interests in the Company or the Partnership;

 

(ii)           the limited partners of the Partnership approve, in one or a
series of transactions, a plan of complete liquidation of the Partnership;

 

(iii)          the sale or other disposition by either the Company or the
Partnership of all or substantially all of its assets in one or more
transactions to any Person other than the Company, the Partnership or an
Affiliate of the Company or the Partnership; or

 

(iv)          a transaction resulting in a Person other than the Company or an
Affiliate of the Company (as determined immediately prior to such event) being
the sole general partner of the Partnership.

 

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award which provides for the deferral of compensation
and is subject to Section 409A, the transaction or event described in subsection
(i), (ii), (iii) or (iv) above with respect to such Award must also constitute a
“change in control event,” as defined in Treasury Regulation §1.409A-3(i)(5),
and as relates to the holder of such Award, to the extent required to comply
with Section 409A.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Board, except that it shall mean such committee of the
Board as is appointed by the Board to administer the Plan.

 

“Consultant” means an individual who renders consulting services to the Company,
the Partnership or any of their Affiliates.

 

“DER” means a distribution equivalent right, representing a contingent right to
receive an amount in cash, Units, Restricted Units and/or Phantom Units equal in
value to the distributions made by the Partnership with respect to a Unit during
the period such Award is outstanding.

 

2

--------------------------------------------------------------------------------


 

“Director” means a member of the board of directors or board of managers, as the
case may be, of the Company, the Partnership or any of their Affiliates who is
not an Employee or a Consultant (other than in that individual’s capacity as a
Director).

 

“Disability” means, unless otherwise set forth in an Award Agreement or other
written agreement between the Company and the applicable Participant, as
determined by the Committee in its discretion exercised in good faith, a
physical or mental condition of a Participant that would entitle him or her to
payment of disability income payments under the Company’s, the Partnership’s or
one of their Affiliates’ long-term disability insurance policy or plan for
employees as then in effect; or in the event that a Participant is not covered,
for whatever reason, under any such long-term disability insurance policy or
plan for employees or the Company, the Partnership or one of their Affiliates
does not maintain such a long-term disability insurance policy, “Disability”
means a total and permanent disability within the meaning of Section 22(e)(3) of
the Code; provided, however, that if a Disability constitutes a payment event
with respect to any Award which provides for the deferral of compensation and is
subject to Section 409A, then, to the extent required to comply with
Section 409A, the Participant must also be considered “disabled” within the
meaning of Section 409A(a)(2)(C) of the Code.  A determination of Disability may
be made by a physician selected or approved by the Committee and, in this
respect, Participants shall submit to an examination by such physician upon
request by the Committee.

 

“Employee” means an employee of the Company, the Partnership or any of their
Affiliates.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means, as of any given date, the closing sales price on such
date during normal trading hours (or, if there are no reported sales on such
date, on the last date prior to such date on which there were sales) of the
Units on the New York Stock Exchange or, if not listed on such exchange, on any
other national securities exchange on which the Units are listed or on an
inter-dealer quotation system, in any case, as reported in such source as the
Committee shall select.  If there is no regular public trading market for the
Units, the Fair Market Value of the Units shall be determined by the Committee
in good faith and, to the extent applicable, in compliance with the requirements
of Section 409A.

 

“Option” means an option to purchase Units granted pursuant to Section 6(a) of
the Plan.

 

“Other Unit-Based Award” means an award granted pursuant to Section 6(f) of the
Plan.

 

“Participant” means an Employee, Consultant or Director granted an Award under
the Plan and any authorized transferee of such individual.

 

“Partnership Agreement” means the Agreement of Limited Partnership of the
Partnership, as it may be amended or amended and restated from time to time.

 

3

--------------------------------------------------------------------------------


 

“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.

 

“Phantom Unit” means a notional interest granted under the Plan that, to the
extent vested, entitles the Participant to receive a Unit or an amount of cash
equal to the Fair Market Value of a Unit, as determined by the Committee in its
discretion.

 

“Profits Interest Unit” means to the extent authorized by the Partnership
Agreement, an interest in the Partnership that is intended to constitute a
“profits interest” within the meaning of the Code, Treasury Regulations
promulgated thereunder, and any published guidance by the Internal Revenue
Service with respect thereto.

 

“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to forfeiture and is either
not exercisable by or payable to the Participant, as the case may be.

 

“Restricted Unit” means a Unit granted pursuant to Section 6(b) of the Plan that
is subject to a Restricted Period.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“SEC” means the Securities and Exchange Commission, or any successor thereto.

 

“Section 409A” means Section 409A of the Code and the Department of Treasury
Regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
Effective Date (as defined in Section 9 below).

 

“Service” means service as an Employee, Consultant or Director.  The Committee,
in its sole discretion, shall determine the effect of all matters and questions
relating to terminations of Service, including, without limitation, the
questions of whether and when a termination of Service occurred and/or resulted
from a discharge for Cause, and all questions of whether particular changes in
status or leaves of absence constitute a termination of Service.  The Committee,
in its sole discretion, subject to the terms of any applicable Award Agreement,
may determine  that a termination of Service has not occurred in the event of
(a) a termination where there is simultaneous commencement by the Participant of
a relationship with the Partnership, the Company or any of their Affiliates as
an Employee, Director or Consultant or (b) a termination which results in a
temporary severance of the service relationship.

 

“Substitute Award” means an award granted pursuant to Section 6(g) of the Plan.

 

“Unit” means a Common Unit of the Partnership.

 

“Unit Appreciation Right” or “UAR” means a contingent right that entitles the
holder to receive the excess of the Fair Market Value of a Unit on the exercise
date of the UAR over the exercise price of the UAR.

 

4

--------------------------------------------------------------------------------


 

“Unit Award” means an award granted pursuant to Section 6(d) of the Plan.

 

SECTION 3.           Administration.

 

(a)           The Plan shall be administered by the Committee, subject to
subsection (b) below; provided, however, that in the event that the Board is not
also serving as the Committee, the Board, in its sole discretion, may at any
time and from time to time exercise any and all rights and duties of the
Committee under the Plan.  The governance of the Committee shall be subject to
the charter, if any, of the Committee as approved by the Board.  Subject to the
terms of the Plan and applicable law, and in addition to other express powers
and authorizations conferred on the Committee by the Plan, the Committee shall
have full power and authority to: (i) designate Participants; (ii) determine the
type or types of Awards to be granted to a Participant; (iii) determine the
number of Units to be covered by Awards; (iv) determine the terms and conditions
of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled, exercised, canceled, or forfeited;
(vi) interpret and administer the Plan and any instrument or agreement relating
to an Award made under the Plan; (vii) establish, amend, suspend, or waive such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; and (viii) make any other determination
and take any other action that the Committee deems necessary or desirable for
the administration of the Plan.  The Committee may correct any defect or supply
any omission or reconcile any inconsistency in the Plan or an Award Agreement in
such manner and to such extent as the Committee deems necessary or appropriate. 
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive, and binding upon all
Persons, including the Company, the Partnership, any of their Affiliates, any
Participant and any beneficiary of any Participant.

 

(b)           To the extent permitted by applicable law and the rules of any
securities exchange on which the Units are listed, quoted or traded, the Board
or Committee may from time to time delegate to a committee of one or more
members of the Board or one or more officers of the Company the authority to
grant or amend Awards or to take other administrative actions pursuant to
Section 3(a); provided, however, that in no event shall an officer of the
Company be delegated the authority to grant awards to, or amend awards held by,
the following individuals: (i) individuals who are subject to Section 16 of the
Exchange Act, or (ii) officers of the Company (or Directors) to whom authority
to grant or amend Awards has been delegated hereunder; provided, further, that
any delegation of administrative authority shall only be permitted to the extent
that it is permissible under applicable provisions of the Code and applicable
securities laws and the rules of any securities exchange on which the Units are
listed, quoted or traded.  Any delegation hereunder shall be subject to such
restrictions and limitations as the Board or Committee, as applicable, specifies
at the time of such delegation, and the Board or Committee, as applicable, may
at any time rescind the authority so delegated or appoint a new delegatee.  At
all times, the delegatee appointed under this Section 3(b) shall serve in such
capacity at the pleasure of the Board and the Committee.

 

5

--------------------------------------------------------------------------------


 

SECTION 4.           Units.

 

(a)           Limits on Units Deliverable.  Subject to adjustment as provided in
Section 4(c), the number of Units that may be delivered with respect to Awards
under the Plan is five million (5,000,000).  If any Award is forfeited,
cancelled, exercised, paid, or otherwise terminates or expires without the
actual delivery of Units pursuant to such Award (for the avoidance of doubt, the
grant of Restricted Units is not a delivery of Units for this purpose unless and
until such Restricted Units vest and any restrictions placed upon them under the
Plan lapse), the Units subject to such Award shall again be available for Awards
under the Plan.  To the extent permitted by applicable law and securities
exchange rules, Substitute Awards and Units issued in assumption of, or in
substitution for, any outstanding awards of any entity acquired in any form of
combination by the Partnership or any Affiliate thereof shall not be counted
against the Units available for issuance pursuant to the Plan.  There shall not
be any limitation on the number of Awards that may be paid in cash.

 

(b)           Sources of Units Deliverable Under Awards.  Any Units delivered
pursuant to an Award shall consist, in whole or in part, of Units acquired in
the open market, from the Partnership, any Affiliate thereof or any other
Person, or Units otherwise issuable by the Partnership, or any combination of
the foregoing, as determined by the Committee in its discretion.

 

(c)           Anti-dilution Adjustments.

 

(i)            Equity Restructuring.  With respect to any “equity restructuring”
event that could result in an additional compensation expense to the Company or
the Partnership pursuant to the provisions of ASC Topic 718 if adjustments to
Awards with respect to such event were discretionary, the Committee shall
equitably adjust the number and type of Units covered by each outstanding Award
and the terms and conditions, including the exercise price and performance
criteria (if any), of such Award to equitably reflect such event and shall
adjust the number and type of Units (or other securities or property) with
respect to which Awards may be granted under the Plan after such event.  With
respect to any other similar event that would not result in an ASC Topic 718
accounting charge if the adjustment to Awards with respect to such event were
subject to discretionary action, the Committee shall have complete discretion to
adjust Awards and the number and type of Units (or other securities or property)
with respect to which Awards may be granted under the Plan in such manner as it
deems appropriate with respect to such other event.

 

(ii)           Other Changes in Capitalization.  In the event of any non-cash
distribution, Unit split, combination or exchange of Units, merger,
consolidation or distribution (other than normal cash distributions) of
Partnership assets to unitholders, or any other change affecting the Units of
the Partnership, other than an “equity restructuring,” the Committee may make
equitable adjustments, if any, to reflect such change with respect to (A) the
aggregate number and kind of Units that may be issued under the Plan; (B) the
number and kind of Units (or other securities or property) subject to
outstanding Awards; (C) the terms and conditions of any outstanding Awards
(including, without limitation, any applicable performance targets or

 

6

--------------------------------------------------------------------------------


 

criteria with respect thereto); and (D) the grant or exercise price per Unit for
any outstanding Awards under the Plan.

 

SECTION 5.           Eligibility.

 

Any Employee, Consultant or Director shall be eligible to be designated a
Participant and receive an Award under the Plan.

 

SECTION 6.           Awards.

 

(a)           Options and UARs.  The Committee shall have the authority to
determine the Employees, Consultants and Directors to whom Options and/or UARs
shall be granted, the number of Units to be covered by each Option or UAR, the
exercise price therefor, the Restricted Period and other conditions and
limitations applicable to the exercise of the Option or UAR, including the
following terms and conditions and such additional terms and conditions, as the
Committee shall determine, that are not inconsistent with the provisions of the
Plan.  Options which are intended to comply with Treasury Regulation
Section 1.409A-1(b)(5)(i)(A) and UARs which are intended to comply with Treasury
Regulation Section 1.409A-1(b)(5)(i)(B) or, in each case, any successor
regulation, may be granted only if the requirements of Treasury Regulation
Section 1.409A-1(b)(5)(iii), or any successor regulation, are satisfied. 
Options and UARs that are otherwise exempt from or compliant with Section 409A
may be granted to any eligible Employee, Consultant or Director.

 

(i)            Exercise Price.  The exercise price per Unit purchasable under an
Option or subject to a UAR shall be determined by the Committee at the time the
Option or UAR is granted but, except with respect to a Substitute Award, may not
be less than the Fair Market Value of a Unit as of the date of grant of the
Option or UAR.

 

(ii)           Time and Method of Exercise.  The Committee shall determine the
exercise terms and any applicable Restricted Period with respect to an Option or
UAR, which may include, without limitation, provisions for accelerated vesting
upon the achievement of specified performance goals and/or other events, and the
method or methods by which payment of the exercise price with respect to an
Option or UAR may be made or deemed to have been made, which may include,
without limitation, cash, check acceptable to the Company, withholding Units
having a Fair Market Value on the exercise date equal to the relevant exercise
price from the Award, a “cashless” exercise through procedures approved by the
Company, or any combination of the foregoing methods.

 

(iii)          Exercise of Options and UARs on Termination of Service.  Each
Option and UAR Award Agreement shall set forth the extent to which the
Participant shall have the right to exercise the Option or UAR following a
termination of the Participant’s Service.  Unless otherwise determined by the
Committee, if the Participant’s Service is terminated for Cause, the
Participant’s right to exercise the Option or UAR shall terminate as of the
start of business on the effective date of the Participant’s termination. 
Unless otherwise determined by the Committee, to the extent the Option or UAR is
not

 

7

--------------------------------------------------------------------------------


 

vested and exercisable as of the termination of Service, the Option or UAR shall
terminate when the Participant’s Service terminates.

 

(iv)          Term of Options and UARs.  The term of each Option and UAR shall
be stated in the Award Agreement, provided, that the term shall be no more than
ten (10) years from the date of grant thereof.

 

(b)           Restricted Units and Phantom Units.  The Committee shall have the
authority to determine the Employees, Consultants and Directors to whom
Restricted Units and/or Phantom Units shall be granted, the number of Restricted
Units or Phantom Units to be granted to each such Participant, the applicable
Restricted Period, the conditions under which the Restricted Units or Phantom
Units may become vested or forfeited and such other terms and conditions,
including, without limitation, restrictions on transferability, as the Committee
may establish with respect to such Awards.

 

(i)            Payment of Phantom Units.  The Committee shall specify, or permit
the Participant to elect in accordance with the requirements of Section 409A,
the conditions and dates or events upon which the cash or Units underlying an
award of Phantom Units shall be issued, which dates or events shall not be
earlier than the date on which the Phantom Units vest and become nonforfeitable
and which conditions and dates or events shall be subject to compliance with
Section 409A (unless the Phantom Units are exempt therefrom).

 

(ii)           Vesting of Restricted Units.  Upon or as soon as reasonably
practicable following the vesting of each Restricted Unit, subject to satisfying
the tax withholding obligations of Section 8(b), the Participant shall be
entitled to have the restrictions removed from his or her Unit certificate (or
book-entry account, as applicable) so that the Participant then holds an
unrestricted Unit.

 

(c)           DERs.  The Committee shall have the authority to determine the
Employees, Consultants and/or Directors to whom DERs are granted, whether such
DERs are tandem or separate Awards, whether the DERs shall be paid directly to
the Participant, be credited to a bookkeeping account (with or without interest
in the discretion of the Committee), any vesting restrictions and payment
provisions applicable to the DERs, and such other provisions or restrictions as
determined by the Committee in its discretion, all of which shall be specified
in the applicable Award Agreements.  Distributions in respect of DERs shall be
credited as of the distribution dates during the period between the date an
Award is granted to a Participant and the date such Award vests, is exercised,
is distributed or expires, as determined by the Committee.  Such DERs shall be
converted to cash, Units, Restricted Units and/or Phantom Units by such formula
and at such time and subject to such limitations as may be determined by the
Committee.  Tandem DERs may be subject to the same or different vesting
restrictions as the tandem Award, or be subject to such other provisions or
restrictions as determined by the Committee in its discretion. Notwithstanding
the foregoing, DERs shall only be paid in a manner that is either exempt from or
in compliance with Section 409A.

 

8

--------------------------------------------------------------------------------


 

(d)           Unit Awards.  Awards of Units may be granted under the Plan (i) to
such Employees, Consultants and/or Directors and in such amounts as the
Committee, in its discretion, may select, and (ii) subject to such other terms
and conditions, including, without limitation, restrictions on transferability,
as the Committee may establish with respect to such Awards.

 

(e)           Profits Interest Units.  Any Award consisting of Profits Interest
Units may be granted to an Employee, Consultant or Director for the performance
of services to or for the benefit of the Partnership (i) in the Participant’s
capacity as a partner of the Partnership, (ii) in anticipation of the
Participant becoming a partner of the Partnership, or (iii) as otherwise
determined by the Committee.  At the time of grant, the Committee shall specify
the date or dates on which the Profits Interest Units shall vest and become
nonforfeitable, and may specify such conditions to vesting as it deems
appropriate.  Profits Interest Units shall be subject to such restrictions on
transferability and other restrictions as the Committee may impose.

 

(f)            Other Unit-Based Awards.  Other Unit-Based Awards may be granted
under the Plan to such Employees, Consultants and/or Directors as the Committee,
in its discretion, may select.  An Other Unit-Based Award shall be an award
denominated or payable in, valued in or otherwise based on or related to Units,
in whole or in part.  The Committee shall determine the terms and conditions of
any Other Unit-Based Award.  Upon vesting, an Other Unit-Based Award may be paid
in cash, Units (including Restricted Units) or any combination thereof as
provided in the Award Agreement.

 

(g)           Substitute Awards.  Awards may be granted under the Plan in
substitution of similar awards held by individuals who become Employees,
Consultants or Directors as a result of a merger, consolidation or acquisition
by the Partnership or an Affiliate of another entity or the assets of another
entity.  Such Substitute Awards that are Options or UARs may have exercise
prices less than the Fair Market Value of a Unit on the date of the substitution
if such substitution complies with Section 409A and other applicable laws and
securities exchange rules.

 

9

--------------------------------------------------------------------------------


 

(h)           General.

 

(i)            Forfeitures.  Except as otherwise provided in the terms of an
Award Agreement, upon termination of a Participant’s Service for any reason
during an applicable Restricted Period, all outstanding, unvested Awards held by
such Participant shall be automatically forfeited by the Participant.  The
Committee may, in its discretion, waive in whole or in part such forfeiture with
respect to any such Award; provided, that any such waiver shall be effective
only to the extent that such waiver will not cause any Award intended to satisfy
the requirements of Section 409A to fail to satisfy such requirements.

 

(ii)           Awards May Be Granted Separately or Together.  Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Company or any Affiliate.  Awards
granted in addition to or in tandem with other Awards or awards granted under
any other plan of the Company or any Affiliate may be granted either at the same
time as or at a different time from the grant of such other Awards or awards.

 

(iii)          Limits on Transfer of Awards.

 

(A)          Except as provided in paragraph (C) below, each Option and UAR
shall be exercisable only by the Participant during the Participant’s lifetime,
or by the person to whom the Participant’s rights shall pass by will or the laws
of descent and distribution.

 

(B)           Except as provided in paragraph (C) below, no Award and no right
under any such Award may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant other than by will or the
laws of descent and distribution and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company, the Partnership or any Affiliate.

 

(C)           The Committee may provide in an Award Agreement that an Award may,
on such terms and conditions as the Committee may from time to time establish,
be transferred by a Participant without consideration to any “family member” of
the Participant, as defined in the instructions to use of the Form S-8
Registration Statement under the Securities Act, as applicable, or any other
transferee specifically approved by the Committee after taking into account any
state, federal, local or foreign tax and securities laws applicable to
transferable Awards.  In addition, vested Units may be transferred to the extent
permitted by the Partnership Agreement and not otherwise prohibited by the Award
Agreement or any other agreement restricting the transfer of such Units.

 

(iv)          Term of Awards.  Subject to Section 6(a)(iv) above, the term of
each Award, if any, shall be for such period as may be determined by the
Committee.

 

10

--------------------------------------------------------------------------------


 

(v)           Unit Certificates.  Unless otherwise determined by the Committee
or required by any applicable law, rule or regulation, neither the Company nor
the Partnership shall deliver to any Participant certificates evidencing Units
issued in connection with any Award and instead such Units shall be recorded in
the books of the Partnership (or, as applicable, its transfer agent or equity
plan administrator).  All certificates for Units or other securities of the
Partnership delivered under the Plan and all Units issued pursuant to book entry
procedures pursuant to any Award or the exercise thereof shall be subject to
such stop-transfer orders and other restrictions as the Committee may deem
advisable under the Plan or the rules, regulations, and/or other requirements of
the SEC, any securities exchange upon which such Units or other securities are
then listed, and any applicable federal or state laws, and the Committee may
cause a legend or legends to be inscribed on any such certificates or book entry
to make appropriate reference to such restrictions.

 

(vi)          Consideration for Grants.  To the extent permitted by applicable
law, Awards may be granted for such consideration, including services, as the
Committee shall determine.

 

(vii)         Delivery of Units or other Securities and Payment by Participant
of Consideration.  Notwithstanding anything in the Plan or any Award Agreement
to the contrary, subject to compliance with Section 409A, the Company shall not
be required to issue or deliver any certificates or make any book entries
evidencing Units pursuant to the exercise or vesting of any Award, unless and
until the Board or the Committee has determined, with advice of counsel, that
the issuance of such Units is in compliance with all applicable laws,
regulations of governmental authorities and, if applicable, the requirements of
any securities exchange on which the Units are listed or traded, and the Units
are covered by an effective registration statement or applicable exemption from
registration.  In addition to the terms and conditions provided herein, the
Board or the Committee may require that a Participant make such reasonable
covenants, agreements, and representations as the Board or the Committee, in its
discretion, deems advisable in order to comply with any such laws, regulations,
or requirements.  Without limiting the generality of the foregoing, the delivery
of Units pursuant to the exercise or vesting of an Award may be deferred for any
period during which, in the good faith determination of the Committee, the
Company is not reasonably able to obtain or deliver Units pursuant to such Award
without violating applicable law or the applicable rules or regulations of any
governmental agency or authority or securities exchange.  No Units or other
securities shall be delivered pursuant to any Award until payment in full of any
amount required to be paid pursuant to the Plan or the applicable Award
Agreement (including, without limitation, any exercise price or tax withholding)
is received by the Company.

 

SECTION 7.           Amendment and Termination; Certain Transactions.

 

Except to the extent prohibited by applicable law:

 

(a)           Amendments to the Plan.  Except as required by applicable law or
the rules of the principal securities exchange, if any, on which the Units are
traded and subject to Section 7(b)

 

11

--------------------------------------------------------------------------------


 

below, the Board or the Committee may amend, alter, suspend, discontinue, or
terminate the Plan in any manner without the consent of any partner,
Participant, other holder or beneficiary of an Award, or any other Person.  The
Board shall obtain securityholder approval of any Plan amendment to the extent
necessary to comply with applicable law or securities exchange listing standards
or rules.

 

(b)           Amendments to Awards.  Subject to Section 7(a) above, the
Committee may waive any conditions or rights under, amend any terms of, or alter
any Award theretofore granted, provided that no change, other than pursuant to
Section 7(c) below, in any Award shall materially reduce the rights or benefits
of a Participant with respect to an Award without the consent of such
Participant.

 

(c)           Actions Upon the Occurrence of Certain Events.  Upon the
occurrence of a Change in Control, any transaction or event described in
Section 4(c) above, any change in applicable laws or regulations affecting the
Plan or Awards hereunder, or any change in accounting principles affecting the
financial statements of the Company or the Partnership, the Committee, in its
sole discretion, without the consent of any Participant or holder of an Award,
and on such terms and conditions as it deems appropriate, may take any one or
more of the following actions:

 

(i)            provide for either (A) the termination of any Award in exchange
for a payment in an amount, if any, equal to the amount that would have been
attained upon the exercise of such Award or realization of the Participant’s
rights under such Award (and, for the avoidance of doubt, if as of the date of
the occurrence of such transaction or event, the Committee determines in good
faith that no amount would have been payable upon the exercise of such Award or
realization of the Participant’s rights, then such Award may be terminated by
the Company without payment) or (B) the replacement of such Award with other
rights or property selected by the Committee in its sole discretion having an
aggregate value not exceeding the amount that could have been attained upon the
exercise of such Award or realization of the Participant’s rights had such Award
been currently exercisable or payable or fully vested;

 

(ii)           provide that such Award be assumed by the successor or survivor
entity, or a parent or subsidiary thereof, or be exchanged for similar options,
rights or awards covering the equity of the successor or survivor, or a parent
or subsidiary thereof, with appropriate adjustments as to the number and kind of
equity interests and prices;

 

(iii)          make adjustments in the number and type of Units (or other
securities or property) subject to outstanding Awards, the number and kind of
outstanding Awards, the terms and conditions of (including the exercise price),
and/or the vesting  and performance criteria included in, outstanding Awards;

 

(iv)          provide that such Award shall vest or become exercisable or
payable, notwithstanding anything to the contrary in the Plan or the applicable
Award Agreement; and

 

12

--------------------------------------------------------------------------------


 

(v)           provide that the Award cannot be exercised or become payable after
such event and shall terminate upon such event.

 

Notwithstanding the foregoing, (i) with respect to an above event that
constitutes an “equity restructuring” that would be subject to a compensation
expense pursuant ASC Topic 718, the provisions in Section 4(c) above shall
control to the extent they are in conflict with the discretionary provisions of
this Section 7, provided, however, that nothing in this Section 7(c) or
Section 4(c) above shall be construed as providing any Participant or any
beneficiary of an Award any rights with respect to the “time value,” “economic
opportunity” or “intrinsic value” of an Award or limiting in any manner the
Committee’s actions that may be taken with respect to an Award as set forth in
this Section 7 or in Section 4(c) above; and (ii) no action shall be taken under
this Section 7 which shall cause an Award to result in taxation under
Section 409A, to the extent applicable to such Award.

 

SECTION 8.           General Provisions.

 

(a)           No Rights to Award.  No Person shall have any claim to be granted
any Award under the Plan, and there is no obligation for uniformity of treatment
of Participants, including the treatment upon termination of Service.  The terms
and conditions of Awards need not be the same with respect to each recipient.

 

(b)           Tax Withholding.  Unless other arrangements have been made that
are acceptable to the Company, the Company or any Affiliate thereof is
authorized to deduct or withhold, or cause to be deducted or withheld, from any
Award, from any payment due or transfer made under any Award, or from any
compensation or other amount owing to a Participant the amount (in cash or
Units, including Units that would otherwise be issued pursuant to such Award or
other property) of any applicable taxes payable in respect of an Award,
including its grant, its exercise, the lapse of restrictions thereon, or any
payment or transfer thereunder or under the Plan, and to take such other action
as may be necessary in the opinion of the Company to satisfy its withholding
obligations for the payment of such taxes.  In the event that Units that would
otherwise be issued pursuant to an Award are used to satisfy such withholding
obligations, the number of Units which may be so withheld or surrendered shall
be limited to the number of Units which have a Fair Market Value on the date of
withholding equal to the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state, local and foreign income
tax and payroll tax purposes that are applicable to such supplemental taxable
income.

 

(c)           No Right to Employment or Services.  The grant of an Award shall
not be construed as giving a Participant the right to be retained in the employ
of the Company, the Partnership or any of their Affiliates, continue consulting
services or to remain on the Board, as applicable.  Furthermore, the Company,
the Partnership and/or an Affiliate thereof may at any time dismiss a
Participant from employment or consulting free from any liability or any claim
under the Plan, unless otherwise expressly provided in the Plan, any Award
Agreement or other written agreement between any such entity and the
Participant.

 

13

--------------------------------------------------------------------------------


 

(d)           No Rights as Unitholder.  Except as otherwise provided herein, a
Participant shall have none of the rights of a unitholder with respect to Units
covered by any Award unless and until the Participant becomes the record owner
of such Units.

 

(e)           Section 409A.  To the extent that the Committee determines that
any Award granted under the Plan is subject to Section 409A, the Award Agreement
evidencing such Award shall include the terms and conditions required by
Section 409A.  To the extent applicable, the Plan and Award Agreements shall be
interpreted in accordance with Section 409A.  Notwithstanding any provision of
the Plan to the contrary, in the event that following the Effective Date (as
defined in Section 9 below), the Committee determines that any Award may be
subject to Section 409A, the Committee may adopt such amendments to the Plan and
the applicable Award Agreement, adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), and/or take any
other actions that the Committee determines are necessary or appropriate to
preserve the intended tax treatment of the Award, including without limitation,
actions intended to (i) exempt the Award from Section 409A, or (ii) comply with
the requirements of Section 409A; provided, however, that nothing herein shall
create any obligation on the part of the Committee, the Partnership, the Company
or any of their Affiliates to adopt any such amendment, policy or procedure or
take any such other action, nor shall the Committee, the Partnership, the
Company or any of their Affiliates have any liability for failing to do so. 
Notwithstanding any provision in the Plan to the contrary, the time of payment
with respect to any Award that is subject to Section 409A shall not be
accelerated, except as permitted under Treasury Regulation
Section 1.409A-3(j)(4).

 

(f)            Lock-Up Agreement.  Each Participant shall agree, if so requested
by the Company or the Partnership and any underwriter in connection with any
public offering of securities of the Partnership or any Affiliate, not to
directly or indirectly offer, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant for the sale of or otherwise dispose of or transfer any Units
held by it for such period, not to exceed one hundred eighty (180) days
following the effective date of the relevant registration statement filed under
the Securities Act in connection with such public offering, as such underwriter
shall specify reasonably and in good faith.  The Company or the Partnership may
impose stop-transfer instructions with respect to securities subject to the
foregoing restrictions until the end of such 180-day period.  Notwithstanding
the foregoing, the 180-day period may be extended for up to such number of
additional days as is deemed necessary by such underwriter or the Company or
Partnership to continue coverage by research analysts in accordance with FINRA
Rule 2711 or any successor rule.

 

(g)           Compliance with Laws.  The Plan, the granting and vesting of
Awards under the Plan and the issuance and delivery of Units and the payment of
money under the Plan or under Awards granted or awarded hereunder are subject to
compliance with all applicable federal, state, local and foreign laws, rules and
regulations (including but not limited to state, federal and foreign securities
law and margin requirements), the rules of any securities exchange or automated
quotation system on which the Units are listed, quoted or traded, and to such
approvals by any listing, regulatory or governmental authority as may, in the
opinion of counsel for the Company or the Partnership, be necessary or advisable
in connection therewith.  Any securities delivered under the Plan shall be
subject to such restrictions, and the Person acquiring

 

14

--------------------------------------------------------------------------------


 

such securities shall, if requested by the Company or the Partnership, provide
such assurances and representations to the Company or the Partnership as the
Company or the Partnership may deem necessary or desirable to assure compliance
with all applicable legal requirements.  To the extent permitted by applicable
law, the Plan and Awards granted or awarded hereunder shall be deemed amended to
the extent necessary to conform to such laws, rules and regulations.  In the
event an Award is granted to or held by a Participant who is employed or
providing services outside the United States, the Committee may, in its sole
discretion, modify the provisions of the Plan or of such Award as they pertain
to such Participant to comply with applicable foreign law or to recognize
differences in local law, currency or tax policy.  The Committee may also impose
conditions on the grant, issuance, exercise, vesting, settlement or retention of
Awards in order to comply with such foreign law and/or to minimize the Company’s
or the Partnership’s obligations with respect to tax equalization for
Participants employed outside their home country.

 

(h)           Governing Law.  The validity, construction, and effect of the Plan
and any rules and regulations relating to the Plan shall be determined in
accordance with the laws of the State of Delaware without regard to its
conflicts of laws principles.

 

(i)            Severability.  If any provision of the Plan or any Award is or
becomes, or is deemed to be, invalid, illegal, or unenforceable in any
jurisdiction or as to any Person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable law or, if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, Person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect.

 

(j)            Other Laws.  The Committee may refuse to issue or transfer any
Units or other consideration under an Award if, in its sole discretion, it
determines that the issuance or transfer of such Units or such other
consideration might violate any applicable law or regulation, the rules of the
principal securities exchange on which the Units are then traded, or entitle the
Partnership or an Affiliate to recover the same under Section 16(b) of the
Exchange Act, and any payment tendered to the Company by a Participant, other
holder or beneficiary in connection with the exercise of such Award shall be
promptly refunded to the relevant Participant, holder or beneficiary.

 

(k)           No Trust or Fund Created.  Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company, the Partnership or any of their
Affiliates, on the one hand, and a Participant or any other Person, on the other
hand.  To the extent that any Person acquires a right to receive payments
pursuant to an Award, such right shall be no greater than the right of any
general unsecured creditor of the Partnership or any participating Affiliate of
the Partnership.

 

(l)            No Fractional Units.  No fractional Units shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash, other securities, or other property shall be paid or transferred
in lieu of any fractional Units or whether such fractional Units or any rights
thereto shall be canceled, terminated, or otherwise eliminated.

 

15

--------------------------------------------------------------------------------


 

(m)          Headings.  Headings are given to the Sections and subsections of
the Plan solely as a convenience to facilitate reference.  Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision hereof.

 

(n)           No Guarantee of Tax Consequences.  None of the Board, the
Committee, the Company or the Partnership provides or has provided any tax
advice to any Participant or any other Person or makes or has made any
assurance, commitment or guarantee that any federal, state or local tax
treatment will (or will not) apply or be available to any Participant or other
Person.

 

(o)           Clawback.  To the extent required by applicable law or any
applicable securities exchange listing standards, or as otherwise determined by
the Committee, Awards and amounts paid or payable pursuant to or with respect to
Awards shall be subject to the provisions of any clawback policy implemented by
the Company, which clawback policy may provide for forfeiture, repurchase and/or
recoupment of Awards and amounts paid or payable pursuant to or with respect to
Awards.  Notwithstanding any provision of this Plan or any Award Agreement to
the contrary, the Company reserves the right, without the consent of any
Participant, to adopt any such clawback policies and procedures, including such
policies and procedures applicable to this Plan or any Award Agreement with
retroactive effect.

 

(p)           Facility Payment.  Any amounts payable hereunder to any Person
under legal disability or who, in the judgment of the Committee, is unable to
manage properly his or her financial affairs, may be paid to the legal
representative of such Person, or may be applied for the benefit of such Person
in any manner that the Committee may select, and the Partnership, the Company
and all of their Affiliates shall be relieved of any further liability for
payment of such amounts.

 

SECTION 9.           Term of the Plan.

 

The Plan shall be effective on the date on which the Plan is adopted by the
Board (the “Effective Date”) and shall continue until the earliest of (i) the
date terminated by the Board, or (ii) the tenth (10th) anniversary of the date
on which the Plan is adopted by the Board.  However, any Award granted prior to
such termination, and the authority of the Board or the Committee to amend,
alter, adjust, suspend, discontinue, or terminate any such Award or to waive any
conditions or rights under such Award, shall extend beyond such termination
date.  The Plan shall, within twelve (12) months after the date of the Board’s
initial adoption of the Plan, be submitted for approval by a majority of the
outstanding Units of the Partnership entitled to vote.

 

16

--------------------------------------------------------------------------------